USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
CRISTINA WINSOR. DOC #:
DATE FILED: _ 1/22/2020
Plaintiff,
-against- 19 Civ. 6462 (AT)
THE CITY OF NEW YORK: NEW YORK CITY ORDER

POLICE DEPARTMENT (“NYPD”) OFFICER
REGINA VASQUEZ, SHIELD NO. 31613; and
NYPD OFFICER CHRISTOPHER MULVEY,
SHIELD NO. 11319; individually and in their
official capacities,

 

Defendants.
ANALISA TORRES, District Judge:

 

The initial pretrial conference scheduled for January 22, 2020, is ADJOURNED sine die to
allow time for the parties to participate in mediation pursuant to Local Rule 83.10.

SO ORDERED.

Dated: January 22, 2020
New York, New York

O9-

ANALISA TORRES
United States District Judge

 
